Case: 13-3007     Document: 6     Page: 1   Filed: 03/04/2013




          NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                 __________________________

                GERALDINE J. NIKRASCH,
                      Petitioner,

                             v.
        UNITED STATES POSTAL SERVICE,
                  Respondent.
                 __________________________

                         2013-3007
                 __________________________

   Petition for review of the Merit Systems Protection
Board in case no. CH0353120242-I-1.
               __________________________

   Before NEWMAN, LOURIE and REYNA, Circuit Judges.

PER CURIAM.

                        ORDER

      The court considers whether Geraldine               J.
Nikrasch’s petition for review should be dismissed.

      This petition stems from an initial decision of the
Merit Systems Protection Board (“Board”). Subsequently,
Nikrasch filed a petition for review of that decision with
both the Board and this court. Because Nikrasch may not
Case: 13-3007        Document: 6   Page: 2      Filed: 03/04/2013




GERALDINE NIKRASCH v. USPS                                    2

simultaneously proceed in both fora, we directed her by
order of October 11, 2012, to inform this court within 21
days that she had dismissed her petition at the Board or
her petition would be dismissed. Because Nikrasch has
not done so, we dismiss. Nikrasch may appeal after the
full Board disposes of her pending petition.
      Accordingly,

      IT IS ORDERED THAT:
      (1) The petition for review is dismissed.
      (2) Each side shall bear its own costs.
                                      FOR THE COURT


                                       /s/ Jan Horbaly
                                      Jan Horbaly
                                      Clerk
s25